           Case 7:21-cv-05495-NSR Document 1 Filed 06/23/21 Page 1 of 15




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------------------------------x
THE NATIONAL RETIREMENT FUND and the :
BOARD OF TRUSTEES OF THE NATIONAL :                              Civil Action No.: 21-cv-5495
RETIREMENT FUND, each on behalf of the                       :
Legacy Plan of the National Retirement Fund,                 :   COMPLAINT
                                                             :
                             Plaintiffs,                     :
                                                             :
                            -vs-                             :
                                                             :
CAMI HOTEL INVESTMENTS, LLC, CAMI                            :
HOTEL INVESTMENTS II, LLC, and THE                           :
HOTEL GROUP OPPORTUNITY FUND III,                            :
LLC,                                                         :
                                                             :
                             Defendants.                     :
                                                             :
-------------------------------------------------------------x


                                                COMPLAINT

                 Plaintiffs, the National Retirement Fund (the “Fund”), a multiemployer pension

benefit fund, and the Fund’s Board of Trustees, fiduciaries of the Fund (the “Trustees” and

together with the Fund, the “Plaintiffs”), each on behalf of the Legacy Plan of the National

Retirement Fund (the “Plan”), by their attorneys Schulte Roth & Zabel LLP, as and for their

complaint against Defendants Cami Hotel Investments, LLC (“Cami”), Cami Hotel Investments

II, LLC (“Cami II”), and the Hotel Group Opportunity Fund III, LLC (“Opportunity Fund III”),

respectfully allege as follows:

                                           NATURE OF ACTION

           1.      Plaintiffs bring this action under Sections 502(a)(3) and 4301(a) of the Employee

Income Security Act of 1974, as amended (“ERISA”), 29 U.S.C. §§ 1132(a)(3) and 1451(a) on

behalf of the Plan, to enforce the provisions of a multiemployer employee pension plan and to

collect withdrawal liability, liquidated damages, interest, attorneys’ fees and costs.
           Case 7:21-cv-05495-NSR Document 1 Filed 06/23/21 Page 2 of 15




                                JURISDICTION AND VENUE

           2.   This Court has jurisdiction over this action pursuant to Sections 502(a)(3), (e)(1)

and (f) and 4301(a), (b) and (c) of ERISA, 29 U.S.C. § 1132(a)(3), (e)(1) and (f) and 1451(a), (b)

and (c).

           3.   Venue is properly laid in this Court pursuant to Section 502(e)(2) and 4301(d) of

ERISA, 29 U.S.C. § 1132(e)(2) and 1451(d), because the Fund and the Plan are administered in

part in New York County and Westchester County in the State of New York.

                                         THE PARTIES

           The Fund

           4.   The Fund is a Taft-Hartley trust fund with the Trustees selected by the labor

organization Workers United and employers that contribute to the Fund.

           5.   The Fund was established and is maintained pursuant to Section 302(c)(5) of the

Labor Management Relations Act (the “LMRA”), 29 U.S.C. § 186(c)(5).

           6.   The Fund is governed by an agreement and declaration of trust.

           7.   The Plan is a multiemployer plan within the meaning of Section 3(37) of ERISA,

29 U.S.C. § 1002(37). Prior to January 1, 2015, the Plan was known as the Pension Plan of the

National Retirement Fund.

           8.   The Fund, through its Trustees, sponsors and administers the Plan.

           9.   The Trustees are fiduciaries of the Plan within the meaning of Section 3(21)(A)

of ERISA, 29 U.S.C. § 1002(21)(A), and are authorized to bring this action under Section

502(a)(3) of ERISA, 29 U.S.C. § 1132(a)(3).




                                                2
         Case 7:21-cv-05495-NSR Document 1 Filed 06/23/21 Page 3 of 15




         Cami

         10.    Upon information and belief, Cami is a limited liability company organized

under Delaware law with its principal place of business in Edmonds, Washington.

         11.    Non-party THG Capital, LLC (“THG Capital”) is the manager of Cami.

         Cami II

         12.    Upon information and belief, Cami II is a limited liability company organized

under Delaware law with its principal place of business in Edmonds, Washington.

         Opportunity Fund III

         13.    Upon information and belief, Opportunity Fund III is a limited liability company

organized under Delaware law with its principal place of business in Edmonds, Washington.

         14.    Upon information and belief, as of August 21, 2020, Opportunity Fund III is, at

least, the 75% owner of Cami.

         15.    Upon information and belief, as of August 21, 2020, Opportunity Fund III is the

100% owner of Cami II.

         16.    According to a filing with the Securities and Exchange Commission by Morgan

Stanley Bank of America Merrill Lynch Trust 2016-C28, dated February 4, 2016 (Registration

File No. 333-206847-01), which describes, inter alia, a mortgage loan between Morgan Stanley

Mortgage Capital Holdings LLC as the mortgage loan seller and Cami II as the borrower (the

“SEC Filing”), Cami II “is owned and controlled by Hotel Group Opportunity Fund III, LLC.”

         17.    At all relevant times, Opportunity Fund III was a “trade or business under

common control” with Cami II pursuant to Section 4001(b)(1) of ERISA, 29 U.S.C. §

1301(b)(1), Section 414(c) of the Code and the regulations promulgated thereunder.




                                               3
            Case 7:21-cv-05495-NSR Document 1 Filed 06/23/21 Page 4 of 15




            18.   According to the SEC Filing, Opportunity Fund III “is a fund sponsored by The

Hotel Group and [THG Capital].”

            19.   Upon information and belief, The Hotel Group (hereinafter “THG”) is a trade

name for The Hotel Group, Incorporated.

            20.   Upon information and belief, THG and THG Capital are agents of Opportunity

Fund III and make decisions on behalf of Opportunity Fund III.

                                   FACTUAL BACKGROUND

            21.   Prior to May 15, 2007, the employer of employees at the hotel located at 1111

Lakeside Avenue, Cleveland, Ohio (the “Hotel”), had an obligation to contribute to the Fund,

and its predecessor, the UNITE HERE National Retirement Fund (the “Predecessor”), on behalf

of “all restaurant, banquet and kitchen employees and housekeeping employees, excluding

executives, department heads, or managers, assistant department heads or managers,

superintendents, supervisors, assistant supervisors, administrative and front line employees,

confidential employees, on call employees . . . house officers, employees represented by any

other labor organization, linen and laundry personnel, engineer/maintenance employees and

personnel having the right to hire and fire, for the purpose of collective bargaining with respect

to wages, hours, and general conditions of employment and for the adjustment of complaints,

controversies and grievances” (collectively, the “Bargaining Unit Employees”), pursuant to

collective bargaining agreements with the union representing the Bargaining Unit Employees.

            22.   On May 15, 2007, the Hotel was purchased and acquired by Cami and/or

Opportunity Fund III.

            23.   According to the SEC Filing, the Hotel was “acquired by [Opportunity Fund III]

in 2007.”



                                                 4
         Case 7:21-cv-05495-NSR Document 1 Filed 06/23/21 Page 5 of 15




         24.    According to a letter from Randy Meyer, Chief Financial Officer of the Hotel

Group Holdings, LLC (“THG Holdings”) to the Fund’s Predecessor’s office, dated June 1, 2007,

Cami purchased the Hotel on May 15, 2007, and Cami was the new employer for the Bargaining

Unit Employees.

         25.    Although Mr. Meyer identified himself as Chief Financial Officer of THG

Holdings in his June 1, 2007 letter, he sent the letter on THG letterhead.

         26.    In his June 1, 2007 letter, Mr. Meyer identified THG Holdings as the managing

agent for Cami and made no reference to THG Capital.

         27.    Beginning in June 2007, and throughout the relevant time period, employees of

THG corresponded with the Fund and its Predecessor, and regarding the Bargaining Unit

Employees, on behalf of Defendants, through Cami. This correspondence was at times sent by

THG Holdings, at times sent by THG, and at times sent from both entities.

         28.    For example, as set forth above, Mr. Meyer wrote his June 1, 2007 letter on THG

letterhead, but signed the letter as the Chief Financial Officer of THG Holdings.

         29.    As another example, personnel from both THG and THG Holdings sent e-mails

to the Fund and regarding the Bargaining Unit Employees from the same domain name,

“thehotelgroup.com.” In 2015, Mr. Meyer sent an e-mail to the Fund from the domain name

thehotelgroup.com and identified himself as an employee of THG Holdings in his signature

block. In March 2019, Brian Latture sent an e-mail to the union representing the Bargaining

Unit Employees from the domain name thehotelgroup.com and identified himself as the Senior

Vice President of Operations at THG in his signature block.

         30.    THG employees engaged in collective bargaining on behalf of Cami to negotiate

collective bargaining agreements with the union representing the Bargaining Unit Employees,



                                                5
          Case 7:21-cv-05495-NSR Document 1 Filed 06/23/21 Page 6 of 15




including negotiating the particular language of such agreements (the “Collective Bargaining

Agreements”).

          31.   Cami, under its own name and at times under trade names including DoubleTree

Hotel Cleveland Downtown Lakeside, was a party to each Collective Bargaining Agreement. A

THG employee, or a THG employee’s authorized signatory, signed each of the Collective

Bargaining Agreements. Lara Latture, in her capacity as Executive Vice President of THG and

subsequently as Chief Operating Officer of THG, signed several Collective Bargaining

Agreements, a memorandum of agreement and an agreement, executed by Ms. Latture on

December 3, 2010, to contribute additional contributions under the Fund’s rehabilitation plan

adopted pursuant to the Pension Protection Act of 2006.

          32.   As a party to the Collective Bargaining Agreements, Cami had an obligation to

contribute to the Fund, including to the Fund’s Predecessor, on behalf of the Bargaining Unit

Employees.

          33.   Cami began participating in the Plan by contributing to the Fund’s Predecessor

as of May 15, 2007. Cami continued to contribute to the Fund’s Predecessor, and subsequently

the Fund, until February 2016.

          34.   Throughout the relevant time period, Cami operated under its own name and

under several trade names including, before 2009, Holiday Inn Select City Centre Lakeshore, and

after 2009, DoubleTree Hotel Cleveland Downtown Lakeside and DoubleTree Cleveland

Lakeshore.

          35.   Cami is an employer within the meaning of Sections 3(5), (11), (12) and 4001(b)

of ERISA, 29 U.S.C. §§ 1002(5), (11), (12) and Section 301(a) of the LMRA, 29 U.S.C. §

185(a).



                                               6
         Case 7:21-cv-05495-NSR Document 1 Filed 06/23/21 Page 7 of 15




         36.    In September 2015, Mr. Meyer requested from the Fund an estimate of potential

withdrawal liability for the employer of the Bargaining Unit Employees. Mr. Meyer sent the

request via e-mail, and signed such e-mail as Chief Financial Officer of THG Holdings. The

Fund provided Mr. Meyer with the requested estimate of potential withdrawal liability in

October 2015.

         37.    On February 1, 2016, Ms. Latture signed a new Collective Bargaining

Agreement on behalf of Cami. As was the case with prior Collective Bargaining Agreements,

the new Collective Bargaining Agreement obligated Cami to contribute to the Fund on behalf of

the Bargaining Unit Employees.

         38.    In February 2016, Cami II began contributing to the Fund on behalf of the

Bargaining Unit Employees. Cami II continued to contribute to the Fund thereafter, under its

own name and under a DoubleTree trade name. Cami II’s contribution checks listed “Cami

Hotel Investments II, LLC d/b/a DoubleTree Ho” as the payer.

         39.    Following February 2016, when Cami II began contributing the Fund, the Fund

did not receive any further contributions from Cami.

         40.    At no point in time between when the Fund provided Mr. Meyer with the

requested estimate of potential withdrawal liability in October 2015 and when Cami II began

contributing to the Fund in February 2016 did Cami, Cami II, THG, THG Holdings or THG

Capital inform the Fund that there was a new employer for the Bargaining Unit Employees.

         41.    Beginning no later than February 2016, due to, inter alia, Cami II and Cami’s

interrelation of operations, common or substantially identical management, centralized control of

labor relations, and common ownership, Cami II was an alter ego of, or a single employer with,

Cami.



                                               7
         Case 7:21-cv-05495-NSR Document 1 Filed 06/23/21 Page 8 of 15




         42.      Beginning no later than February 2016, Cami II became an employer within the

meaning of Sections 3(5), (11), (12) and 4001(b) of ERISA, 29 U.S.C. §§ 1002(5), (11), (12) and

Section 301(a) of the LMRA, 29 U.S.C. § 185(a).

         43.      Cami and Cami II, under their own names and under various trade names,

contributed to the Fund and its Predecessor from May 2007 until withdrawing from the Fund on

December 1, 2019 (the “Complete Withdrawal”).

         44.      On May 13, 2020, Defendants, through Cami, identified THG Capital as the

manager of Cami in response to information the Fund had requested pursuant to Section 4219(a)

of ERISA, 29 U.S.C. 1399(a). These responses were signed by Mr. Meyer as the Chief Financial

Officer of Cami. At no time, however, did THG Capital correspond with the Fund or its

Predecessor regarding Cami.

         45.      By letter dated June 18, 2020, the Fund assessed Defendants, through Cami, with

withdrawal liability in the amount of $8,024,933.00, payable in 80 quarterly installments of

$51,599.79 each, the first of which was due to the Fund by August 1, 2020 (the “Assessment”).

         46.      By sending Cami the Assessment, the Fund also gave notice of the Assessment

to the Defendants pursuant to Section 4001(b)(1) of ERISA, 29 U.S.C. § 1301(b)(1) and

applicable law.

         47.      By virtue of Cami II’s status as the alter ego of or single employer with Cami,

Cami and Cami II are jointly and severally liable under the Assessment.

         48.      By virtue of Cami II and Opportunity Fund III’s status as trades or businesses

under common control, Opportunity Fund III is also jointly and severally liable with Cami and

Cami II under the Assessment.




                                                 8
           Case 7:21-cv-05495-NSR Document 1 Filed 06/23/21 Page 9 of 15




           49.   Defendants did not pay the first quarterly withdrawal liability installment under

the Assessment, which was due on August 1, 2020.

           50.   By letter dated August 5, 2020, the Fund informed Defendants, through Cami,

that it had not received the quarterly withdrawal liability installment payment due on August 1,

2020, and that the overdue amount would accumulate interest until the Fund received the

payment.

           51.   By letter dated August 24, 2020, Defendants, through Cami’s counsel, requested

that the Fund review the Assessment. Such request for review alleged, inter alia, that the Fund

had made certain actuarial miscalculations.

           52.   Defendants did not pay the second quarterly withdrawal liability installment

under the Assessment, which was due on November 1, 2020.

           53.   By letter dated December 21, 2020 the Fund responded to Defendants’ request

for review of the Assessment and upheld the Assessment.

           54.   Defendants did not pay the third quarterly withdrawal liability installment under

the Assessment, which was due on February 1, 2021.

           55.   On February 17, 2021, Defendants, through Cami’s counsel, initiated arbitration

against the Fund to dispute the Assessment, pursuant to Section 4221(a) of ERISA, 29 U.S.C. §

1401(a), (the “Arbitration”). The issues raised in Cami’s request for review were reiterated in its

Demand for Arbitration.

           56.   The Arbitration is currently pending.

           57.   As of the date of this Complaint, no arbitrator has been selected in the

Arbitration, and there has been no order or ruling in the Arbitration compelling the Fund to

modify the Assessment.



                                                 9
         Case 7:21-cv-05495-NSR Document 1 Filed 06/23/21 Page 10 of 15




         58.    By letter dated March 18, 2021, the Fund informed Defendants, through Cami’s

counsel, that it still had not received the quarterly withdrawal liability installment payment due

on August 1, 2020, as well as the subsequent quarterly withdrawal liability installment payments

due on November 1, 2020 and February 1, 2021.

         59.    As of the date of the Fund’s March 18, 2021 letter, the total principal amount of

missed quarterly withdrawal liability installment payments was $154,799.37.

         60.    The Fund’s March 18, 2021 letter informed Defendants, through Cami’s counsel,

that if the Fund did not receive the missed quarterly withdrawal liability installment payments,

the Fund would file an action in federal court to collect the missed quarterly withdrawal liability

installment payments, plus interest, liquidated damages, and attorneys’ fees and costs. The Fund

also informed Defendants, through Cami’s counsel, that it would seek a court order compelling

payment of future quarterly withdrawal liability installment payments.

         61.    On April 9, 2021, the Fund, through counsel, reiterated to Defendants, through

Cami’s counsel, that if the Fund did not receive the missed quarterly withdrawal liability

installment payments, the Fund would file an action in federal court to collect the missed

quarterly withdrawal liability installment payments, plus interest, liquidated damages, and

attorneys’ fees and costs. The Fund, through counsel, also reiterated to Defendants, through

Cami’s counsel, that the Fund would seek a court order compelling payment of future quarterly

withdrawal liability installment payments.

         62.    On April 21, 2021, the Fund, through counsel, on a telephone call with Cami’s

counsel, again reiterated that if the Fund did not receive the missed quarterly withdrawal liability

installment payments, the Fund would file an action in federal court to collect the missed

quarterly withdrawal liability installment payments, plus interest, liquidated damages, and



                                                10
         Case 7:21-cv-05495-NSR Document 1 Filed 06/23/21 Page 11 of 15




attorneys’ fees and costs. The Fund, through counsel, also reiterated to Defendants, through

Cami’s counsel, that the Fund would seek a court order compelling payment of future quarterly

withdrawal liability installment payments.

         63.    Defendants did not pay the fourth quarterly withdrawal liability installment

under the Assessment, which was due on May 1, 2021.

         64.    As of the date of this Complaint, Defendants have failed to pay, and the Fund has

not received, Defendants’ quarterly withdrawal liability installment payments that were due on

August 1, 2020, November 1, 2020, February 1, 2021, and May 1, 2021.

         65.    Defendants’ next quarterly withdrawal liability installment is due on August 1,

2021.

         66.    Upon information and belief, Defendants will not pay any quarterly withdrawal

liability installment payments set forth in the Assessment, absent a Court order requiring them to

do so.

               AS AND FOR A FIRST CLAIM AGAINST DEFENDANTS
 (For the Installment Payments Due August 1, 2020, November 1, 2020, February 1, 2021,
  and May 1, 2021 for the Complete Withdrawal, Plus Interest, Liquidated Damages and
                               Attorneys’ Fees and Costs)

         67.    Plaintiffs repeat and reallege each and every allegation contained in Paragraphs 1

through 66 of this Complaint with the same force and effect as if set forth at length here.

         68.    As a result of, inter alia, Cami II and Cami’s interrelation of operations, common

or substantially identical management, centralized control of labor relations, and common

ownership, Cami II was an alter ego of, or a single employer with, Cami, and therefore Cami and

Cami II are jointly and severally liable for purposes of withdrawal liability.

         69.    Pursuant to Sections 502(g) and 3001(b)(1) of ERISA, 29 U.S.C. §§ 1132(g) and

1301(b)(1), as a trade or business under common control with Cami II, Opportunity Fund III is

                                                11
         Case 7:21-cv-05495-NSR Document 1 Filed 06/23/21 Page 12 of 15




treated as a single employer with Cami II for all purposes under Title IV of ERISA, including

withdrawal liability.

         70.    By virtue of Cami II’s relationship with Cami as the alter ego of, or a single

employer with, Cami, and Cami II and Opportunity Fund III’s relationship as trades or

businesses under common control, Defendants are jointly and severally liable for purposes of

withdrawal liability.

         71.    The Fund is entitled to collect from Defendants the full and immediate payment

of the quarterly withdrawal liability installment payments in the principal amount of $51,599.79

each that were due on August 1, 2020, November 1, 2020, February 1, 2021, and May 1, 2021,

for a total of $206,399.16.

         72.    By failing to pay the withdrawal liability installment payments due on August 1,

2020, November 1, 2020, February 1, 2021, and May 1, 2021, Defendants are in violation of

Section 4219(c)(2) of ERISA, 29 U.S.C. § 1399(c)(2).

         73.    Because Defendants failed to pay the payments due August 1, 2020, November

1, 2020, February 1, 2021, and May 1, 2021, Defendants are jointly and severally liable to the

Fund for the full and immediate payment of the quarterly withdrawal liability installments in the

principal amount of $51,599.79 each (for a total of $206,399.16), pursuant to Section 502(g) of

ERISA, 29 U.S.C. § 1132(g).

         74.    Because Defendants failed to pay the quarterly withdrawal liability installments

due on August 1, 2020, November 1, 2020, February 1, 2021, and May 1, 2021, Defendants are

jointly and severally liable to the Fund for interest at the rate of 1% per month (or part thereof),

non-compounded, calculated pursuant to the Fund’s Collections Policy and Section 502(g) of

ERISA, 29 U.S.C. § 1132(g).



                                                 12
         Case 7:21-cv-05495-NSR Document 1 Filed 06/23/21 Page 13 of 15




         75.    Because Defendants failed to pay the quarterly withdrawal liability installments

due on August 1, 2020, November 1, 2020, February 1, 2021, and May 1, 2021, Defendants are

jointly and severally liable to the Fund for liquidated damages calculated pursuant to the Fund’s

Collections Policy and Section 502(g) of ERISA, 29 U.S.C. § 1132(g).

         76.    Because Defendants failed to pay the quarterly withdrawal liability installments

due on August 1, 2020, November 1, 2020, February 1, 2021, and May 1, 2021, Defendants are

jointly and severally liable to the Fund for attorneys’ fees and costs associated with this action

pursuant to Section 502(g) of ERISA, 29 U.S.C. § 1132(g).

               AS AND FOR A SECOND CLAIM AGAINST DEFENDANTS
                              (For Injunctive Relief)

         77.    Plaintiffs repeat and reallege each and every allegation contained in Paragraphs 1

through 76 of this Complaint with the same force and effect as if set forth at length here.

         78.    Because, upon information and belief, Defendants will not pay future quarterly

withdrawal liability installment payments absent a Court order requiring Defendants to do so,

Plaintiffs are entitled to an injunction requiring Defendants to pay timely all quarterly

withdrawal liability installment payments subsequent to the May 1, 2021 quarterly withdrawal

liability installment payment, as they become due.

         WHEREFORE, Plaintiffs respectfully request the following judgment in favor of

         Plaintiffs and against Defendants:

         A.     That Defendants be held jointly and severally liable for the missed quarterly

         withdrawal liability installment payments due on August 1, 2020, November 1, 2020,

         February 1, 2021, and May 1, 2021;

         B.     That Defendants be held jointly and severally liable to the Fund for the full and

         immediate payment of the quarterly withdrawal liability installments that become due

                                                13
Case 7:21-cv-05495-NSR Document 1 Filed 06/23/21 Page 14 of 15




to the Fund between the date of this Complaint and the date the Court issues a

judgment;

C.    That Defendants be held jointly and severally liable for the full and immediate

amount of the interest attributable to the missed quarterly withdrawal liability

installment payments at the rate of one percent (1%) per month (or part thereof), non-

compounded, calculated pursuant to the Fund’s Collections Policy and Section 502(g)

of ERISA, 29 U.S.C. § 1132(g);

D.    That Defendants be held jointly and severally liable for liquidated damages

calculated pursuant to the Fund’s Collections Policy and Section 502(g) of ERISA, 29

U.S.C. § 1132(g);

E.    That Defendants be held jointly and severally liable for the Fund’s costs and

expenses incurred in connection with this action and the Fund’s efforts to collect the

missed quarterly withdrawal liability installment payments, including its reasonable

attorneys’ fees, pursuant to Sections 502(g) and 4301(e) of ERISA, 29 U.S.C. §§

1132(g) and 1451(e);

F.    Injunctive relief or an order requiring Defendants to pay timely all quarterly

withdrawal liability installment payments subsequent to the May 1, 2021 withdrawal

liability installment payment as they become due;

G.    That Plaintiffs shall have such other and further relief as the Court shall deem

just and proper.




                                      14
        Case 7:21-cv-05495-NSR Document 1 Filed 06/23/21 Page 15 of 15




Dated: June 23, 2021
New York, New York

                                          SCHULTE ROTH & ZABEL LLP


                                          By:   /s/ Ronald E. Richman
                                                Ronald E. Richman
                                                Andrew B. Lowy

                                                919 Third Avenue
                                                New York, NY 10022
                                                Telephone: 212.756.2000
                                                E-mail: ronald.richman@srz.com
                                                        andrew.lowy@srz.com

                                          Attorneys for Plaintiffs




                                     15
